Title: Cotton Tufts to John Adams, 26 September 1782
From: Tufts, Cotton
To: Adams, John


     
      Dear Sir
      Weymouth Sept. 26. 1782
     
     Yours of July 2d. I received being the first, since you left America. I rejoice at the Success of Your Ministry, but am sorry to hear that Your Constitution has been shock’d by a nervous Fever. Our Friend Mr. Cranch has been in a most critical Scituation. In the close of last Winter, after repeated Colds, he was seized with frequent Faintings. His Perspiration and Expectoration almost entirely Suppressed; a severe Pain in his left Side extending to his shoulder Blade with slight Deliriums and a want of Heat sufficient to give any Vigour to the Circulation came on and threatned him with speedy Dissolution. In this State he lay for some Days, at length he recovered so far as to attend Court in April Sessions. On May the 2d. AM. a Debate of great Importance came on in the House of Representatives, the Room was somewhat crouded, the Members being enjoind not to leave the House; the external Air was warm the Wind being at South and the Air of the Room much more so by the Breath of those present. The Wind changed just before the House broke up to N.E. and became cold and damp. By this Change of Air he was soon affected—about 4:00 PM. being then in Court he found himself so unwell as to retire. I found him with all the Symptoms of an approaching Fever. Before the next Morning a large spitting of Blood came on. In a few Hours his old Pain in his Side reaching to the Shoulder Blade, and Danger seemed to be near at hand. However in a fortnight or Three Weeks his Fever somewhat subsided and he recoverd to so much Strength as to return Home tho’ in a very languid State and with a low state of Bowells. I soon observed an Enlargement of his Legs which dayly encreased untill his Bowells were greatly distended and a general Anasarcous Swelling appeared. By the Assiduity uncom­mon Care and judicious Management of his tender Consort and a succesful Operation of medicines, His Health is in a great Measure restored. He is now on a Journey to Haverhill, Newbury Port, Kittery &c. Heaven I trust has reserved both You and Him for further Services and may Gracious Heaven keep You both in Health.
     We have suffered much in this State by a severe Drought. The smallest Quantity of Rain has fallen for Three Months, that has been remembered. The Water above the Bridge at the Iron Works in Braintree has been dried up for near Three Weeks. Our Crops of Grass were great. Our English Grain much blasted, and Syberian Wheat almost entirely cut off. Our Indian Corn is estimated at 2/3ds of a common Crop. The Drought was extended as far as Philadelphia at the Southward. It began later than with us. Their Crops of English Grain were very good.
     A Medical Society is now established amongst us under the name of the Massachusetts Medical Society, the present President Edward Augustus Holyoke Esq. of Salem. We wish for the Aid and Communication of the Gentlemen of the Faculty in Europe. And as You are acquainted with some of the most eminent, would pray You to mention in your next, some Gentlemen both in France and Holland or elsewhere with their Titles &c. that You should judge would be for the Interest and Honor of the Society to elect as Members.
     John Temple Esq. since his Return to America from his last Tour to England has been questioned with Respect to his Designs &c. Pains were taken to induce the Legislature to make Enquiry into his Conduct. The Legislative Body considered it as belonging to the Executive, the supreme Executive at length directed the State Attorney to take it up, he presented a Bill, the Grand Jury returned Ignoramus, previous to this he had been laid under heavy Bonds, these he requested to be cancelled, still they are detained. At length he petitioned to the General Court that he might be released from his Bonds and have an Opportunity to lay before them Proofs of his Attachment to his Country, the Uprightness of his Intentions, the Services he had done &c. His Petition was sustained—a Committee appointed—they report in his Favour, the Consideration of it however was refered to the next Session after this. James Sullivan Esq. (lately one of the Justices of the Superior Court who not long since resigned his Seat and returnd to the Bar) attacked J.T. charging him with Falsehood, Toryism &c. This brought on a Paper War, which seems to be disagreable to the Friends of both. J.T. supposes his Antagonist to be the Tool of a certain Great Man and is not alone in his supposition. Should he be proved a Tory it would be a favourable Circumstance—to project in the Minds of People a Jealousy against his Rival. By the People I mean Populace to secure whom every little Art is to be practised.—After all it is generally thought that the Toryism of J.T. has been nothing more than Don Quixotism.
     Sir Guy Carlton and Admiral Digby in a Letter to General Washington Dated Aug. 2d. said to be written in Consequence of Directions from England, write as follows. “We are acquainted Sir by Authority, that Negociations for a general Peace have already commenced at Paris and that Mr. Grenville is invested with full Powers to treat with all the Powers at War and is now at Paris in the Execution of his Commission. And We are further Sir made acquainted that his Majesty in order to remove every Obstacle, to that Peace which he so ardently wishes to restore, has commanded his Ministers to direct Mr. Grenville, that the Independency of the Thirteen Provinces should be proposed by him in the first Instance instead of making it a Condition of a general Treaty; however not without the highest Confidence that the Loyalists shall be restored to their Possessions and a full Compensation made them for whatever Confiscations may have taken Place.”—This insidious Letter was published. People in general were amused for a while with the Ideas of a full Acknowledgement of American Independency and a speedy Peace. But the Eyes of People are now generally open, being pretty well satisfied that Carltons Independence is a Dependance on the King and Independance on the Parliament, &c. which is inadmissable with Americans.
     On the 10th, of August Marquiss de Vaudreuil arrived here with 14 or 15 Ships of the Line from the West Indies; unfortunately the Magnifique of 74 Guns in entring the Harbour ran a ground near Lovells Island (in the Seamens Phrase) broke her Back and is ruined. Congress informed of this Event, immediately voted to present to Monsr. Lucerne for his most Christian Majesty the America a 74 now laying at Portsmouth, which seems to be very pleasing to People and I make no Doubt will be so to the French Nation. Admiral Pigot arrived sometime since at New York from the West Indies with 22 Sail of the Line. We have Accounts from thence of Embarkation, some say of Troops, some of Refugees. Some say the former destined here or to Rhode Island and the Latter to Hallifax. However a more probable Opinion is that they will bend the whole of their Force to the West Indies. Accounts from the Southward inform us that General Leslie has announced to the People of Charlestown S.C. the speedy Evacuation of that Place, and some of the Inhabitants have made Application to be received into the Favour and Protection of their Country in consequence of it.
     It gives me great Pleasure that Your Address has baffled the Arts of the British Court and that Your Patience and Perseverance has triumphed over every Opposition to Hollands Acknowledging our own Independence. This is an Event that will raise the Importance of America among the Nations in Europe, will secure her many commercial Advantages and render her Independance more compleat. As a Member of the United States I could wish Your Continuance in Europe till the Grand Object of our Wishes was obtained. As a Member of this Commonwealth and as a Friend I wish Your Presence here. Our Policy and Manners &c. are not improved of late Years. Were You to return, Your Talents would find full Exercise. But I must forbear and explain myself hereafter.
     Mr. Thaxter would have received a Line with this, did I not suppose him to be on his Voyage here, if he is still with You be pleas’d to present my Regards to him. Your Connections are in Health.
     
      I am Sir with great Respect Yours.
     
    